      Case 2:12-cr-00072-LRS   ECF No. 90-1    filed 03/11/19   PageID.244 Page 1 of 4



   Joseph H. Harrington
 1
   United States Attorney
 2 Brian M. Donovan
   Assistant United States Attorney
 3
   Post Office Box 1494
 4 Spokane, Washington 99210-1494
   Telephone: (509) 353-2767
 5

 6
                           UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8 UNITED STATES OF AMERICA,

 9               Plaintiff,                    No. 2:12-CR-00072-LRS
           vs.
10                                             CLERK’S NOTICE OF POST-
11 KEVIN ELLISON,                              JUDGMENT GARNISHMENT AND
                 Defendant,                    INSTRUCTIONS TO DEFENDANT
12
           and
13
     NFL PLAYER SECOND CAREER
14 SAVINGS PLAN,

15               Garnishee.
16

17
           TO: THE ESTATE OF KEVIN ELLISON

18         You are hereby notified that a Writ of Garnishment was issued, based upon a

19 Consent Judgment entered against the Defendant on September 2, 2014, in the amount

20 of $83,164.60, in the above-captioned and numbered case in the United States District

21 Court for the Eastern District of Washington. On November 15, 2012, the Court entered

22 and Order directing Defendant to pay restitution in the amount of $101,047.85 (ECF

23 No. 66). On March 21, 2013, the Court entered an Amended Order Re Restitution,

24 requiring the Defendant to pay restitution in the adjusted amount of $107,064.60 (ECF

25 No. 73). As of August 21, 2014, the Defendant had made restitution payments totaling

26 $23,900.00, leaving a balance owed of $83,164.60, which is reflected in the above-

27 mentioned Consent Judgment (ECF No. 85).            Currently, a balance of $68,464.60

28 remains outstanding.
     CLERK’S NOTICE OF POST-JUDGMENT GARNISHMENT - 1
      Case 2:12-cr-00072-LRS      ECF No. 90-1    filed 03/11/19   PageID.245 Page 2 of 4



           The Writ of Garnishment was served on Garnishee, NFL Player Second Career
 1
     Savings Plan, Attn: Alvaro I. Anillo, 1701 Pennsylvania Ave., N.W., Washington, D.C.
 2
     20006-5811, and it is believed that the Garnishee may have property of Kevin Ellison
 3
     and/or the Estate of Kevin Ellison in its custody, possession, or control, now or in the
 4
     future.
 5
           In addition, you are hereby notified that there are exemptions under the law which
 6
     may protect some of your property from being taken by the government if you can show
 7
     that the exemptions apply. The attached Notice to Defendant on How to Claim
 8
     Exemptions and Claim for Exemption Form summarize the major exemptions.
 9

10
           If you represent the Estate of Kevin Ellison, you have a right to ask the Court to

11
     return his property to you if you think the property the government is taking qualifies

12
     under one of the exemptions listed in the attachments, or if you think Kevin Ellison does

13
     not owe the money to the government that it says he does.

14
           If you want a hearing, you must notify the Court within 20 days after receipt of

15
     the notice. Your request must be in writing. If you wish, you may use the attached notice

16
     to request a hearing. You must either mail your request or deliver it in person to the Clerk

17 of the United States District Court for the Eastern District of Washington. The Clerk's

18 address is West 920 Riverside, 8th Floor, Post Office Box 1493, Spokane, Washington

19 99210-1493. You must also send a copy of your request to the United States Attorney's

20 Office, Attention: Financial Litigation Unit, Post Office Box 1494, Spokane,

21 Washington 99210-1494, so the United States will know you are requesting a hearing.

22 The Court shall hold a hearing within 10 days after the date the request is received by

23 the Court, or as soon thereafter as is practicable, and give notice of the hearing date to

24 all the parties.

25         At the hearing you may explain to the judge why you believe the property the

26 government has taken is exempt or why you think Kevin Ellison does not owe the

27 money to the government. If you do not request a hearing within twenty (20) days of

28 receiving this notice, the property may be applied to the debt owed to the government.
     CLERK’S NOTICE OF POST-JUDGMENT GARNISHMENT - 2
      Case 2:12-cr-00072-LRS     ECF No. 90-1     filed 03/11/19    PageID.246 Page 3 of 4



           If you think you live outside the Federal judicial district in which the Court is
 1
     located, you may request, not later than twenty (20) days after you receive this notice,
 2
     that this proceeding to take the property be transferred by the Court to the federal
 3
     judicial district in which you reside. You must make your request in writing, and either
 4
     mail it or deliver it in person to the Clerk of the Court, West 920 Riverside, 8th Floor,
 5
     Post Office Box 1493, Spokane, Washington 99210-1493. You must also send a copy
 6
     of your request to the United States Attorney's Office, Attention: Financial Litigation
 7
     Unit, Post Office Box 1494, Spokane, Washington 99210-1494, so the United States
 8
     Attorney will know you are requesting the proceeding to be transferred.
 9

10
           Be sure to keep a copy of this notice for your own records. If you have any

11
     questions about your rights or about this procedure, you should contact a lawyer, an

12
     office of public legal assistance, or the Clerk of the Court. The Clerk is not permitted to

13
     give legal advice, but can refer you to other sources of information.

14

15
           DATED this 11th day of         March                    , 20 19 .

16

17                                                   Deputy Clerk
18                                                  Sean F. McAvoy
                                                    Clerk of Court
19                                                  District Court Executive
20

21

22

23

24

25

26

27

28
     CLERK’S NOTICE OF POST-JUDGMENT GARNISHMENT - 3
      Case 2:12-cr-00072-LRS      ECF No. 90-1   filed 03/11/19   PageID.247 Page 4 of 4




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                         EASTERN DISTRICT OF WASHINGTON

 6
   UNITED STATES OF AMERICA,                       No. 2:12-CR-00072-LRS
 7          Plaintiff,                             DEFENDANT’S REQUEST FOR
 8     vs.                                         HEARING
 9 KEVIN ELLISON,

10                 Defendant,
           and
11

12 NFL PLAYER SECOND CAREER
     SAVINGS PLAN,
13
                   Garnishee.
14

15
     TO: CLERK OF COURT
16
         I do request a hearing because:
17
                 I disagree with the reason that the government gives for taking my property.
18
                 I do not owe the money to the government as it says I do.
19
                 The property that the government is taking is exempt.
20

21
           Date:
22
           Defendant's Name:
23
           Defendant’s Signature:
24
           Defendant’s Address:
25
           Defendant’s Telephone No.:
26

27

28
     CLERK’S NOTICE OF POST-JUDGMENT GARNISHMENT - 4
